DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 1-26-2021.  
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu Yonghui CN205051866U

Regarding claim 1, Hu Yonghui discloses a sound emitting structure (Fig 1, a sound device 10 [22-31]), comprising:
a frame (Fig 1 a frame/bracket 210), wherein the frame comprises an accommodation cavity (Fig 1 shows the bracket 210, an upper cover 11, and a lower cover 13 formed an accommodation cavity), and
 the accommodation cavity comprises a first opening (Fig 1 shows, a first opening near element 182 and between voice coil 152, a second diaphragm 142) and 
a second opening (Fig 1 shows a second opening is below a first diaphragm 141 and voice coil 151) that are provided on two opposite sides of the frame a magnetic circuit system (Fig 1, a magnetic circuit system/magnets 161 and 162 [31-32]),
wherein the magnetic circuit system (Fig 1 shows magnetic 162/161) is disposed inside the accommodation cavity, and 
the magnetic circuit system comprises a first channel 
(Fig 1, a first voice coil 151 is provided in a magnetic gap formed by the first magnet 162 and a magnetically conductive member 171, and is fixedly connected to the first vibration diaphragm 141; the first magnetic 162 and the first magnetically conductive member 171 are provided one above the other in an annular groove 126, a gap is provided first magnet 161 and the magnetically conductive member 171, and one end of the first voice coil 151 is inserted into the gap (i.e, a first channel) and
a second channel (a first sound output hole 110 is provided in the middle of the upper cover 11, a through hole 120 (i.e, a second channel),
a first diaphragm (Fig 1, a first diaphragm 141, [31]) wherein the first diaphragm is disposed opposite to the first opening (Fig 1 shows the first diaphragm 141 disposed opposite the first opening/the first opening near element 182 and between voice coil 152, a second diaphragm 142), 
a voice coil (Fig 1 a  voice coil 151, [31]) is disposed on the first diaphragm (Fig 1 141, [31]), and 
the voice coil (Fig 1 shows the voice coil 151) partially extends into the first channel (the first channel is the gap provided between a magnetically conductive member 171/ the second magnet 161/voice coil 151 as mention above); and
a second diaphragm (Fig 1 a second diaphragm 142, [32]), 
wherein the second diaphragm (Fig 1 shows second diaphragm 142) is disposed opposite to the second opening (Fig 1 shows a second opening is below a first diaphragm 141 and voice coil 151) and 
the second channel (the second channel/ the first sound output hole 110 is provided in the middle of the upper cover 11, a through hole 120) is connected the first opening (Fig 1 shows, the first opening near element 182 and between voice coil 152, a second diaphragm 142) and the second opening (Fig 1 shows the second opening is below a first diaphragm 141 and voice coil 151).

Regarding claim 2, Hu Yonghui discloses the sound emitting structure according to claim 1, wherein the magnetic circuit system (Fig 1, comprises a first magnet (a first magnet 162, [33]) and a second magnet (a second magnet 161, [34]), 
the second magnet (Fig 1 the second magnet 161) is disposed around the periphery of the first magnet (Fig 1 the first magnet 162), and there is a gap between the first magnet and the second magnet to form the first channel (Fig 1 a gap is provided 
the first magnet (Fig 1 the first magnet 162) is provided with a first through hole (Fig 1 through hole 120) connected the first opening ((Fig 1 shows, the first opening near element 182 and between voice coil 152, a second diaphragm 142) and the second opening (Fig 1 shows the second opening is below a first diaphragm 141 and voice coil 151) to form the second channel (the first sound output hole 110 is provided in the middle of the upper cover 11, a through hole 120 (i.e, the second channel),

Regarding claim 3, Hu Yonghui discloses the sound emitting structure according to claim 2, wherein the magnetic circuit system (Fig 1) further comprises a first magnetic conductive sheet (Fig 1 a first magnetic conductive sheet 172, [33]) and a second magnetic conductive sheet (Fig 1 a second magnetic conductive sheet 171, [34]),
 the first magnetic conductive sheet (Fig 1, the first magnetic conductive sheet 172) is disposed on a side that is of the first magnet (Fig 1 the first magnet 162, [33]) and that faces the first diaphragm (Fig 1 the first diaphragm 141, [33]),
(Fig 1 shows, the first magnetic conductive sheet (172) is provided with a second through hole (a second through hole is the portion between the left/right of the first magnetic conductive sheet 172), corresponding to the first through hole (120, [36]), and 
(Fig 1 shows, the second magnetic conductive sheet (171) is disposed on a side that is of the second magnet (the second magnet 161) and that faces the first diaphragm (141).
Regarding claim 4, Hu Yonghui discloses the sound emitting structure according to claim 2, wherein the first through hole is a through hole provided in the middle of the first magnet (Fig 1 shows the first through hole 120 is provided in the middle of the first magnet 162, [36]).
Regarding claim 7, Hu Yonghui discloses the sound emitting structure according to claim 1, wherein the sound emitting structure further comprises a first cover body (Fig 1 a first cover/an upper cover 11, [33-36]) and a second cover body (Fig 1 a second cover body/a lower cover 13);

 the first diaphragm (Fig 1, 141, [33]) is located between the first cover body (the upper cover 11) and the accommodation cavity (Fig 1 shows), and 
the first cover body (Fig 1 upper cover 11) is provided with a first sound outlet (the first sound outlet 110) corresponding to the first diaphragm (141); and
the second cover body covers (Fig 1 the lower cover 13, [35]) the second opening (Fig 1 shows the second opening is below the first diaphragm 141 and voice coil 151),
the second diaphragm (Fig 1 the second diaphragm 142, [33-34]) is located between the second cover body (the lower cover 13, [35]) and the accommodation cavity (Fig 1 shows), and
 the second cover body (Fig 1 the lower cover 13) is provided with a second sound outlet (Fig 1 a second sound hole 130, [36]) corresponding to the second diaphragm (Fig 1 the second diaphragm 142, [33]).
Regarding claim 9, Hu Yonghui discloses a terminal, comprising the sound emitting structure according to claim 1 (Para 4 discloses the sound generating device is used in electronic device).
Regarding claim 10, Hu Yonghui discloses the terminal according to claim 9, wherein the terminal is a dual-screen terminal (Para 4 discloses the sound generating device is used in electronic device and a dual sound generating device/a dual vibration system as shown in Fig 1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu Yonghui CN205051866U in view of Watanabe 2010/0018318

Regarding claim 5, Hu Yonghui does not disclose the claimed limitation of claim 5.

Watanabe discloses the sound emitting structure according to claim 1, wherein the sound emitting structure further comprises a linkage rod  (Fig 15B a linkage rod/shaft 134, [98]) inside the second channel, and two ends of the linkage rod are separately connected to the first diaphragm and the second diaphragm (Fig 15B shows two ends of the linkage rod/shaft 134 are separately connected to the first diaphragm 126 and the second diaphragm 128, [97-98]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hu Yonghui’s invention by adding a linkage rod inside the channel and two ends of linkage rod are separate connected to the first diaphragm and the second diaphragm as taught by Watanable that the pressure sensor which secures force transmission from the diaphragm to the pressure sensing element and thus has stable sensitivity can be obtained force between the two diaphragms. See Watanable’s para [16].

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu Yonghui CN205051866U in view of Watanabe 2010/0018318 further in view of Harada 4,207,430


Regarding claim 6, Hu Yonghui as modified by Watanable does not disclose the sound emitting structure according to claim 5, wherein the linkage rod is made of a carbon fiber material or a polymer plastic material. 

Harada discloses the linkage rod is made of a carbon fiber material or a polymer plastic material (an optical guide 24 in form of an insert consists of a rod of a fibre material 25, see (Fig 2 para (15) and (17)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hu Yonghui further in view of Watanable’s invention as taught by Harada that the resultant detection signal exhibits a negligible distortion. See Haraga’s summary/background para. (15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu Yonghui CN205051866U in view Jingming 2015/0181346

Regarding claim 8, Hu Yonghui does not disclose the first sound hole and the second sound hole are provided with a first protective net and a second protective net.  
However, wherein the first sound outlet is provided with a first protective net, and the second sound outlet is provided with a second protective net  was well known in the art as taught by Jingming 2015/0181346.

Jingming discloses the sound emitting structure according to claim 7, wherein the first sound outlet (Figs 1a-2 the first sound outlet/acoustic port 10, [7]) is provided with a first protective net (a first protective net/a damping adhesive, [7]), and the second sound outlet (Fig 1a the second sound outlet/acoustic hole 10, [7]) is provided with a second protective net (damping 13, [7]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first sound outlet is provided with a first protective net, and the second sound outlet is provided with a second protective net in Hu Yonghui’s invention as taught by Jungming which prevents foreign materials from entering the inside of the device in order to keep the sound transmission channel unblocked.  See Jingming’s para [46].

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653